Citation Nr: 0839195	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-02 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than July 9, 2001, 
for the award of the 30 percent rating for the residuals of a 
shell fragment wound of the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) that denied the entitlement to an 
effective date earlier than July 9, 2001, for the award of 
the 30 percent rating for the residuals of a shell fragment 
wound of the left thigh.


FINDINGS OF FACT

1.  On September 18, 2001, the RO received a claim of 
entitlement to an increased rating for the residuals of a 
shell fragment wound of the left thigh.  

2.  In a June 2002 rating decision, the RO increased the 
veteran's disability rating for the residuals of a shell 
fragment wound of the left thigh from 10 to 20 percent 
disabling, effective July 9, 2001.  By an October 2002 rating 
decision, the disability rating was increased from 20 to 30 
percent disabling, effective July 9, 2001.

3.  Medical evidence dated on February 28, 2001, within the 
year prior to the date the claim for an increased rating was 
filed, demonstrates that the veteran was entitled to a 30 
percent disability rating for his service-connected residuals 
of a shell fragment wound of the left thigh as of February 
28, 2001.


CONCLUSION OF LAW

The criteria for an earlier effective date of February 28, 
2001, for a 30 percent disability rating for the residuals of 
a shell fragment wound of the left thigh have been met.  
38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2008).  

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008); Norris v. West, 12 Vet. 
App. 413 (1999).

38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim, 
provided also that the claim is received within one year 
after the increase.  In such cases, the Board must determine 
under the evidence of record the earliest date that the 
increased rating was ascertainable.  Hazan v. Gober, 10 Vet. 
App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998).

The veteran contends that he is entitled to an effective date 
earlier than July 9, 2001, for the award of a 30 percent 
disability rating for a postoperative scar on the left foot.  
Significantly, he did not appeal the January 1970 rating 
decision that granted service connection and awarded a 10 
percent disability rating, and he has not alleged that the 
January 1970 decision was clearly and unmistakably erroneous 
in assigning a 10 percent rating.  See Johnston v. Nicholson, 
421 F.3d 1285 (Fed. Cir. 2005); Canady v. Nicholson, 20 Vet. 
App. 393 (2006).

In a June 2002 rating decision, the RO increased the 
disability rating from 10 to 20 percent disabling, effective 
July 9, 2001, a date that preceded the date the claim for an 
increased rating was received.  The increase was a July 9, 
2001, medical record, which the RO determined was the date 
that an increase in disability was first shown.  See 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  

By an October 2002 rating decision, the RO increased the 
disability rating from 20 to 30 percent disabling, effective 
July 9, 2001.  The veteran contends that he is entitled to an 
earlier effective date of February 28, 2001, based upon a 
February 28, 2001, record of treatment which he contends 
demonstrates that an increase in disability in accordance 
with a 30 percent disability rating was first shown.  Because 
the February 28, 2001 date falls within the parameter 
specified by law, he argues that an earlier effective date of 
February 28, 2001, should be granted.

The RO denied the veteran's claim of entitlement to an 
effective date earlier than July 9, 2001, on the basis of the 
determination that his claim for an earlier effective date 
was a freestanding claim.  See Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  The veteran's claim for an earlier 
effective date was initially denied in an October 2002 
statement of the case.  This statement of the case was mailed 
to the veteran on November 13, 2002.  Following this denial, 
the veteran did not submit any correspondence, including a 
substantive appeal of the denial, until November 12, 2003.  
On November 12, 2003, the veteran submitted a statement 
accompanied by supporting medical evidence in support of his 
belief that he was entitled to an effective date earlier than 
July 9, 2001, for the award of a 30 percent disability rating 
for the residuals of the shell fragment wound to the left 
thigh.  The RO interpreted this submission as a new, 
freestanding claim.  Because the veteran did not allege clear 
and unmistakable error in the prior decision, the RO denied 
his claim.  Id.  Significantly, however, if new and material 
evidence is received prior to the expiration of the appeal 
period, or prior to the appellate decision if a timely appeal 
has been filed, that new evidence must be considered as 
having been filed with the claim that was pending at the 
beginning of the appeal period, and therefore, the effective 
date is based on the date the earlier claim was filed.  See 
Muehl v. West, 13 Vet. App. 159, 161-62 (1999); 38 C.F.R. 
§ 3.156(b) (2007); see also Jennings v. Mansfield, 509 F.3d 
1362, 1368 (Fed. Cir. 2007); Roebuck v. Nicholson, 20 Vet. 
App. 307, 316 (2006).

Because the additional medical evidence was pertinent to the 
veteran's claim of entitlement to an earlier effective date, 
and was received within one year of receiving notice of the 
adverse decision, the veteran's November 2003 correspondence 
may not be interpreted as a freestanding claim, but rather 
must be interpreted as new and material evidence related to 
the September 2001 claim for an increased rating.  Id.  
Therefore, the Board must adjudicate the veteran's claim 
seeking an effective date earlier than July 9, 2001, based 
upon his disagreement with the effective date assigned in the 
October 2002 rating decision.  

In determining whether the veteran is entitled to an earlier 
effective date for his increased rating of 30 percent, the 
first question is whether there are any communications from 
the veteran dated prior to September 18, 2001, that may be 
interpreted as either formal or informal claims for an 
increased rating.  

The record reflects that following the January 1970 grant of 
service connection for the residuals of a shell fragment 
wound of the left thigh, the first correspondence received 
from the veteran relating to the wound was dated on September 
18, 2001.  As there was no other correspondence received from 
the veteran between the January 1970 grant of service 
connection and the September 18, 2001, claim, the Board finds 
that September 18, 2001, is the earliest date as of which he 
submitted a claim for an increased rating.  Because the 
veteran was granted an effective date earlier than the date 
his claim for an increased rating was received, the question 
is whether, based upon the evidence of record, it is 
factually ascertainable that the veteran's shell fragment 
wound disability increased in severity in the one year prior 
to submitting the September 18, 2001, claim for an increased 
rating, and, in this case, prior to the July 9, 2001, 
effective date.  The evidence for consideration in this 
regard includes a single February 28, 2001 treatment record.

The veteran's residuals of a shell fragment wound of the left 
thigh have been rated under Diagnostic Code (DC) 5314, which 
pertains to impairment of Muscle Group XIV.  Muscle Group XIV 
encompasses the muscles of the thigh.  The functions of these 
muscles include simultaneous flexion of the hip and knee, 
acting in conjunction with hip abduction muscles in postural 
support of the body, and acting with the hamstring in 
synchronizing the hip and knee.  38 C.F.R. § 4.73, DC 5314 
(2008).  Under this diagnostic code, a 0 percent rating is 
warranted if the impairment of this muscle group is slight; a 
10 percent rating is warranted if impairment of this muscle 
group is moderate; a 30 percent rating is warranted if 
impairment of this muscle group is moderately severe; and a 
40 percent rating is warranted if it is severe.  Id.

In addressing the applicability of other diagnostic codes, 
the Board finds that while there are several other diagnostic 
codes pertaining to evaluation of muscles of the lower 
extremities, none of those diagnostic codes are applicable in 
this case, as they do not relate to the thigh specifically.  
See 38 C.F.R. § 4.73, DCs 5313, 5315, 5316, 5317, 5318 
(2008).

The February 28, 2001, record shows that the veteran 
complained of experiencing chronic pain and numbness in his 
left thigh.  Physical examination revealed weakness of 
adduction of the left hip as compared to the right and 
numbness along the medial thigh.  Sensation below the left 
knee was normal.  Neurologic testing revealed active 
symmetrical reflexes, normal sensation distally, and good 
strength.

The July 9, 2001, record of treatment reflects similar 
complaints, and similar physical findings.  He had weakness 
of the left quadriceps, and good abduction, adduction, and 
rotation of the hips.  There was decreased distal sensation 
throughout the left thigh to the left knee joint.  Based upon 
this examination, the physician diagnosed the veteran with a 
"rather severe" wound of the left medial thigh at the 
junction of the proximal and middle thirds with muscle loss 
atrophy and persistent symptoms.

Given that the physical findings on the February 28, 2001, 
record of treatment are virtually identical to those 
demonstrated at the time of the July 9, 2001, record of 
treatment, the Board finds that the veteran's residuals of 
the shell fragment wound of the left thigh are equally 
classifiable as moderately severe as of February 28, 2001, 
entitling him to an increased rating of 30 percent as of 
February 28, 2001.  There are no ascertainable differences in 
the severity of the wound residuals on February 28, 2001, as 
compared to July 9, 2001.  For this reason, the Board finds 
that the veteran is entitled to an earlier effective date of 
February 28, 2001, for the award of a 30 percent disability 
rating under DC 5314.

This decision constitutes a full grant of the veteran's 
claim.  Given the favorable disposition, a discussion as to 
whether VA duties pursuant to 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008) have been satisfied is 
not required.  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an earlier effective date of February 28, 
2001, for the award of a 30 percent disability rating for the 
residuals of a shell fragment wound of the left thigh is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


